428 F.2d 823
UNITED STATES of America ex rel. Gerold E. SIGNORELLI, Appellant,v.Lt. Commander Andrew T. MALLECK, Appellee.
No. 390.
Docket 34199.
United States Court of Appeals, Second Circuit.
Argued November 6, 1969.
Decided November 6, 1969.

Zbignieu F. Rozbicki, Torrington, Conn., for appellant.
J. Daniel Sagarin, Asst. U. S. Atty., Stewart H. Jones, U. S. Atty., New Haven, Conn., for appellee.
Before WATERMAN, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM:


1
Appellant, who claims that his Selective Service Board, contrary to statute, failed to give him a medical interview for a disqualifying physical condition, which failure resulted in his having been inducted into the Armed Forces, seeks reversal of the judgment below dismissing after a hearing his petition for habeas corpus in which he alleges the Armed Forces unconstitutionally restrained his liberty, United States District Court for the District of Connecticut, Blumenfeld, J.


2
We affirm the judgment below upon the opinion of October 15, 1969 of U. S. District Judge Blumenfeld, 314 F.Supp. 153.